DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/03/2022 has been entered.
	
Status of the Claims
	Receipt of Remarks/Amendments filed on 02/15/2022 is acknowledged. Claims 9, 11-12, 17 and 24-25 are amended. Claims 1-8, 10, 13, and 16 are cancelled. Claims 28 is new. Claims 9, 11-12, 14-15, and 17-28 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application, 16464406, filed 05/28/2019 is a national stage entry of PCT/IB2017/000481, International Filing Date: 04/07/2017, which claims priority from Provisional Application 62434055, filed 12/14/2016.
Withdrawal of Objections/Rejections
Applicant’s remarks, see p. 6, 3rd paragraph, filed 02/15/2022, with respect to the objections to Claims 12 and 25 have been fully considered and are persuasive. Applicant has amended the Claim 25 expanding the acronym “PABA” to para-aminobenzoic acid. Applicant omitted the second recitation of “ointment” in Claim 12. The rejections are withdrawn. 
Applicant’s remarks, see p. 6, filed 02/15/2022, with respect to the 112(b) rejection of Claims 9, 11, 15 and 17 have been fully considered and are persuasive. Applicant has amended Claim 9 clarifying the inclusion of sulfur in the composition and providing the antecedent basis in Claim 9 for Claims 11, 15, and 17. These rejections have been withdrawn. 
Applicant has amended Claim 25 to remove “capric caprilic triglyceride”, which is the narrower limitation of “triglycerides”, also recited in the claim. This rejection has been withdrawn. 
Applicant’s remarks, see pp. 9-10, filed 02/15/2022, with respect to the double patenting rejection over US 7452556 in view of Dascalu and Filippova have been fully considered and are persuasive. Applicant has amended Claim 9 to exclude resorcinol in the composition. The rejection have been withdrawn. 

New and Modified Objections/Rejections as Necessitated by the Amendment Filed on 02/15/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 17 recite amounts of components of the composition, i.e. Claim 11 recites “about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about 0.5-5.0 % w/w” and Claim 17 recites “aluminum fluoride in a concentration of about 0.01 % to about 2% w/w… and water in an amount from 80% to 97% w/w. These recitations are indefinite because it is unclear if these amounts are based on the total weight of the composition or something else. As such, the metes and bounds of the claims are unclear.  In order to overcome indefiniteness, the Examiner suggests adding “based on total weight of the composition” for clarification.  For compact prosecution, the Examiner will interpret the amounts to be based on the total weight of the composition.  
Claim Interpretation
Applicant’s amended transitional phrase of “consists of” in reference to the composition in Claim 9 is viewed as "open". The transitional term "consists of" is being read as open because the composition includes a wide range of compounds with overlapping scope and properties, and there is no evidence in the specification as filed that those additional components do not materially affect the basic and novel characteristics of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For example, the claim recites inclusion of 
Glycerol stearate and glyceryl stearate are structurally identical. As such, the term glycerol stearate will be interpreted to be the same as glyceryl stearate in the primary art absent the proof of definition to the contrary.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-12, 17-18, 23 and 25-26 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Dascalu, A. (WO 03/028740 A1, cited in the IDS), hereinafter Dascalu, as evidenced by Drugs.com ("Cetostearyl alcohol", 2014), and Fiume et al. (International journal of toxicology, 2010), hereinafter Fiume, and Samuels, L. (Practical Dermatology, 2012). 
Dascalu relates the methods and compositions for the treatment of pilosebaceous gland inflammations, particularly acne vulgaris and folliculitis.  The compositions comprise of AlF or combinations of aluminum and fluoride salts which finally release AlF (Abstract). The compositions may also comprise one or more active compound to enhance the activity of AlF and/or provide other antiacne advantages (p. 6, 5th paragraph).  Other supplementary actives include elemental sulfur (p. 7, n). 
Claims 11 and 17.  The solution was applied as a spray every 3-4h and Dascalu teaches that the papule started to fade at 14h and resolves at 26h, anticipating Claims 12 and 26. 
Dascalu also exemplifies an anti-acne cream with AlF at 0.3% and colloidal sulfur at 4% (Example 3); the composition further includes parabens at 0.3%, which are preservatives as evidenced by the instant specification [0046]; cetearyl alcohol and sodium cetearyl sulfate at 5%, which are surfactants as evidenced by Drugs.com and Fiume; and propylene glycol, which is an inactive carrier and emollient as evidenced by the instant specification ([0038], [0044]) and by the instant Claims 23 and 25, thereby  rendering Claims 9, 11-12 and 23, anticipated.  
Dascalu also teaches that that cream in Example 3 contains glyceryl stearate, which reads on the glycerol stearate feature of Claim 18. Per the instant specification, the cetearyl alcohol also read on the inactive carrier in Claim 25 [0038]. 
Regarding Claim 17, Example 3 of Dascalu consists of AlF at 0.3% and colloidal sulfur at 4% at least one surfactant of cetearyl alcohol and sodium cetearyl sulfate at 5%, propylene glycol as inactive carrier and emollient, and parabens at 0.3% as preservative. Furthermore, sulfur has antibacterial properties as evidenced by Samuels (p. 30, L. Col., 3rd column).  In the event that Claim 17 is not anticipated, it is rendered obvious by Dascalu (infra). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant Claims
A method for treating,  alleviating, or reducing acne vulgaris in a subject, the method comprising: topically applying to the subject a therapeutically effective amount of a composition, wherein the composition consists of aluminum fluoride or combinations of aluminum and fluoride salts, and sulfur as the sole active agents, and at least three of the following components selected form the group consisting of at least one thickener, at least one preservative, at least one moisturizer, at least one surfactant, at least one antimicrobial agent, at least one emollient, at least one sunscreen, at least one inactive carrier, and water; and continuing topically applying until symptoms of the acne vulgaris are reduced or abated at least once a day for a period of 1 to 12 week;  wherein the aluminum fluoride is in a concentration of about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about .
Claims 9, 11-12, 14-15, 17-20, 22-23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dascalu, as evidenced by Drugs.com and Fiume, as applies to Claim 9 above, and in view of Samuels, L. (Practical Dermatology (2012): 28-30) and as evidenced by Brenner et al. (US2884352A).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The relevant teachings of Dascalu above applies herein and renders Claims 9, 11-12, 17-18, 23 and 25-26 obvious. Briefly, Dascalu relates the methods and compositions for the treatment of pilosebaceous gland inflammations, particularly acne vulgaris and folliculitis.  The compositions comprise of AlF or combinations of aluminum and fluoride salts which finally release AlF (Abstract). The compositions may also comprise supplementary actives including elemental sulfur (p. 7, n). Dascalu exemplifies the treatment of acne vulgaris by application of a solution of AlF trihydrate at 0.5% in water (Example 1).
cream with AlF at 0.3% and colloidal sulfur at 4%, preservatives parabens at 0.3%, (see instant specification [0046]); surfactants cetearyl alcohol and sodium cetearyl sulfate at 5%, as evidenced by Drugs.com and Fiume (1st paragraph; Introduction); and inactive carrier and emollient propylene glycol, (see instant specification [0038], [0044], and Claims 23 and 25).  The composition of Example 3 also contains glyceryl stearate, which reads on the glycerol stearate feature claimed, while the cetearyl alcohol also read on the inactive carrier. As such, Dascalu renders obvious Claims 9, 11-12, 18, 23 and 25-26.
Regarding Claim 17, Example 3 of Dascalu consists of AlF at 0.3% and colloidal sulfur at 4% at least one surfactant of cetearyl alcohol and sodium cetearyl sulfate at 5%, propylene glycol as inactive carrier and emollient, and parabens at 0.3% as preservative. Furthermore, sulfur has antibacterial properties as evidenced by Samuels (p. 30, L. Col., 3rd column). Further regarding the three components in Claim 17, Dascalu also teaches inclusion of antibiotics and antifungals, which reads on the antimicrobial agents (pp. 6-7), suitable carrier (p. 6, 3rd paragraph; Claim 10), and exemplifies the use of surfactant DEA-Oleth-3 phosphate at 2.50%, which renders obvious the surfactant and the concentration range claimed in Claim 17. Example 3 has 69.3% water, but Dascalu teaches an anti-acne cleansing gel composition with water at 81.5%, which is within the claimed range. 
In addition, Dascalu expressly teaches application of compositions for 12 weeks and application twice daily (Examples 11 and 12), rendering obvious the number of application and length of treatment instantly claimed in Claim 14. 
Claim 19, Dascalu also teaches an anti-acne cream with propyl paraben (Example 9). 
Regarding Claim 20, Dascalu exemplifies a night cream with dimethicone (Example 10). 
Regarding Claim 22, Dascalu teaches inclusion of plant extracts such as grape seed, and soaps containing triclosan (pp. 23-24, s and t). 
Dascalu relates that one or more active compound providing other antiacne advantages may be included in the composition (p. 6, 5th paragraph), and that other supplementary actives include elemental sulfur (p. 7, n), rendering Claim 28 obvious. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Regarding Claim 15, based on the teachings of Dascalu, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per the teaching of Dascalu (Claims 15-16).
Dascalu expressly teaches colloidal sulfur, which is prepared with elemental sulfur as evidenced by Brenner (entire document), in a composition consisting of active AlF, but does not expressly recite the motivation for adding elemental sulfur.
Samuels is also in the field of acne treatment and supports Dascalu by providing the motivation to use elemental sulfur. Samuels teaches that sulfur is the oldest acne medication, and is known for having antibacterial, comedolytic, and anti-inflammatory properties (p. 30, L. Col., 3rd paragraph). Samuels teaches that micronized, elemental sulfur or sodium sulfacetamide has antibacterial properties, which are responsible for its ability to eliminate active acne lesions. rd paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to determine the proper number of application of the composition and required treatment length per the teaching of Dascalu. Similarly, per Dascalu’s examples, one skilled in the art would incorporate propyl paraben as preservative, dimethicone as moisturizer, and plant extracts such as grape seed, and soaps containing triclosan as surfactants as these are known inactive ingredients in dermatological compositions as taught by Dascalu.  The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). The reference is in the same field of endeavor as the instant claims and provide a reasonable expectation of success. 
Dascalu requires only aluminum fluoride in compositions for treating acne but allows for combining with additional active ingredients, including supplementary active ingredients such as elemental sulfur. Samuels is compatible with Dascalu and teaches the antibacterial, comedolytic, and anti-inflammatory properties of sulfur and how elemental sulfur is non-allergenic.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Samuels to Dascalu and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S (sulfur) only as the active ingredients 
Furthermore, one skilled in the art would try any of the supplementary active ingredients recited by Dascalu as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also sulfur. One would be motivated to select elemental sulfur because of the advantages that Samuel has taught. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
While the exact therapeutic effective amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day is not disclosed by Dascalu, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Dascalu has taught colloidal sulfur at 4% and AlF at 0.3%.  Therefore, one skilled in the art would manipulate the amount in grams of elemental sulfur (no water) and AlF according to the desired concentration.  Given that applicant did not point out the criticality of amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known 

Claims 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dascalu, as evidenced by Drugs.com and Fiume, as applies to Claim 9 above, and in view of Dascalu (WO 2014/102619 A2), hereinafter Dascalu2.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Dascalu have been set forth supra. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Dascalu does not expressly teach the specific surfactants in Claim 21, nor the specific sunscreen in Claim 24, and the fluoride salts in Claim 27.  Dascalu also does not expressly provide a motivation to use elemental sulfur. 
Dascalu2 is in the same field of endeavor and also teaches the use of aluminum fluoride for treatment of skin conditions such as actinic keratosis. 
Regarding Claim 21, Dascalu2 teaches that surfactants may be present in the composition. Acceptable surfactants include sodium laureth sulfate, sodium laureth-13 carboxylate, disodium laureth sulfosuccinate, disodium cocoamphodiacetate, glycol stearate, PEG- 150 distearate and the like, and mixtures thereof [00064]. 
 Claim 24, Dascalu2 teaches that sunscreens may be included such as those materials commonly employed to block ultraviolet light. Illustrative compounds are the derivatives of PABA, cinnamate and salicylate [00058]. 
Regarding Claim 27, Dascalu2 teaches that AlF may be present as a salt; various fluoride embodiments include sodium fluoride monofluorophosphate, sodium fluoride, and stannous fluoride [00049].
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dascalu and Dascalu2 and use the specific surfactants, specific sunscreens, and the fluoride salts taught by Dascalu2 in the method of Dascalu. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	
Response to Arguments:
Applicant traverses the 103 rejection over Dascalu in view of Filippova. See 5th paragraph of p. 6 through 2nd paragraph of p. 9. The crux of the argument appears to be that Dascalu does not expressly teach the treatment of acne vulgaris but rather teaches the treatment 
The Examiner respectfully traverses the argument.  However, Applicant’s arguments are moot because the new ground of rejection does not rely on Dascalu in view of Filippova applied in the prior rejection of record for the teaching or matter specifically challenged in the argument. The new rejection supra relies on new primary art (Dascalu, WO 03/028740 A1), which teaches AlF for treatment of acne vulgaris and relies on previous Dascalu (now Dascalu2) as secondary art to cure the deficiencies of the primary art with regards to the surfactant, fluoride salt, and sunscreen.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 9, 11-12, 14-15, 17-20, 22-23, 25-26 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-13 of U.S. Patent 9,649,336 B2, hereinafter ‘336, in view of Dascalu, A. (WO 03/028740 A1), hereinafter Dascalu and in view of Samuels, as evidenced by Drugs.com, Fiume, and Brenner. 

The instant claims are drawn to a method for treating or reducing the negative effects of acne vulgaris or related skin conditions in a subject, the method comprising: topically applying to a subject a therapeutic effective amount of a composition consisting essentially of aluminum fluoride and elemental sulfur as the only active agents to treat the acne vulgaris, and non-active agents; and continuing topically applying until symptoms of the acne vulgaris are reduced or abated at least once a day for a period of 1 to 12 week;  wherein the aluminum fluoride is in a concentration of about 0.2-1.0% w/w and the elemental sulfur is in a concentration of about 0.5-5.0 % w/w, and the therapeutic effective amount is about 0.2 to 2 grams a day.; wherein the composition is formulated as a lotion, cream, ointment or paste; wherein the non-active agents are carriers, surfactants, emollients, thickening agents, pH stabilizers and preservatives; wherein the composition comprises: aluminum fluoride in a concentration of about 0.01% to about 2% w/w; sulfur in a concentration of about 0.5% to 5% w/w; and at least three of the following components selected from the group consisting of: at least one thickener in a concentration of about 0.5% to about 5% w/w; at least one preservative in a concentration of about 0.01% to about 2% w/w; at least one moisturizer in a concentration of about 0.01% to about 5% w/w; at least one surfactant in a concentration of about 0.1% to about 5% w/w; and water from about 80% to 97% w/w.
The conflicting claims are drawn to methods and compositions for the treatment or prevention of actinic keratosis and/or for countering the effects of skin aging and/or damage, with the composition comprising aluminum fluoride in a therapeutically effective amount from 
The instant and conflicting claims differ in that the conflicting claims expressly teaches the treatment of actinic keratosis but does not expressly teach acne vulgaris treatment; does not teach co-administration with sulfur, and does not teach the amounts instantly claimed in Claims 11 and 15. Furthermore, ‘336 does not recite the composition with the components and amounts as claimed in Claim 17. 
Dascalu and Samuels cure the deficiency of ‘336 with respect to application of AlF compositions to the treatment of acne vulgaris, and the incorporation of sulfur, as well as the different excipients/inactive ingredients. The teachings of Dascalu and Samuels have been set forth in the 103 rejection above, and the relevance of the evidentiary references has also been laid out supra. Briefly, Dascalu and Samuels teach incorporation of elemental sulfur in compositions to treat acne and describes the many advantages of elemental sulfur including its antibacterial and anti-inflammatory properties. Dascalu also teaches the amounts recited in the instant claims. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘336 and Dascalu and Samuels and arrive at the instantly claimed method of applying a composition consisting essentially of AlF3 and S only as the active ingredients in combination with the non-active ingredients in the amount taught by ‘336, Dascalu and Samuels to treat acne vulgaris. ‘336 and Dascalu are in the same field of endeavor, and describes application of AlF to skin dermatosis.  Samuels provide the motivation to add elemental sulfur to the composition, which Samuels teaches to recognize as acne rd paragraph). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine ‘336 with Dascalu and Samuels and use the method of ‘336 to apply the AlF composition with sulfur to treat acne vulgaris because Samuels recognizes the keratolytic effect of sulfur, and also recognizes its utility as acne medication. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. 
Regarding the instantly claimed amounts, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
Regarding Claim 15, based on the teachings of ‘336, a skilled artisan will apply a therapeutically effective amount of active ingredients in a topical composition at the desired frequency over a course of treatment per Dascalu. Furthermore, while the exact therapeutic effective amount of the aluminum fluoride/sulfur combination being about 0.2 to 2 grams per day is not disclosed by ‘336, it is generally noted that differences in amounts do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such amount is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Dascalu has taught colloidal sulfur at 4% and AlF at 0.3%.  Therefore, one skilled in the art would manipulate the amount in grams 
‘336 teaches inclusion of inactive ingredients from the group consisting of montanov 202, capric/caprylic triglyceride, isopropyl palmitate, methylisothiazolmone and sodium benzoate, caprylic/Capric acids; medium chain triglycerides, PEG 400, PEG 3350, Poloxamer F127 and Pluronic F127, rendering obvious Claims 23, 25. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 9, 11-12, 14-15, 17-20, 22-23, 25-26 and 28 of the instant application and Claims 1-13 of U.S. Patent 9,649,336 B2 are obvious variants and are not patentability distinct.

Response to Arguments:
Applicant traverses the ODP rejection over ‘336 in view of Filippova and Dascalu for the same reasons as the 103 rejections.   
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on secondary arts Dascalu and Filippova applied in the prior rejection of record for the teaching or matter specifically challenged in the argument. The new rejection supra relies on new secondary art (Dascalu, WO 03/028740 A1), which teaches AlF for treatment of acne vulgaris 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/J.Y.S./Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616